DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael F. Piscitelli (Reg. No. 64313) on 05/23/2022.
The application has been amended as follows:

43.	(Currently Amended) A wireless transmit/receive unit (WTRU) comprising: 
	a processor configured to:
	receive first cell suitability criteria for a first cell in one or more system information blocks (SIBs), wherein the first cell suitability criteria comprises a first offset and a threshold, wherein the one or more SIBs indicate that the first cell is not configured for supplementary uplink (SUL) communication;
	receive second cell suitability criteria for a second cell in the one or more SIBs, wherein the second cell suitability criteria comprises a second offset, a SUL offset, and a SUL threshold, 
wherein the one or more SIBs indicate that the second cell is configured for SUL communication and indicate a SUL frequency used for the SUL communication in the second cell, and wherein the SUL offset and SUL threshold are associated with SUL communication of the second cell;
	select the second cell based on the second cell being configured for SUL communication, the WTRU supporting SUL communication, the SUL offset, and the SUL threshold; and 
	camp on the second cell.

44.	(Canceled)

45.	(Canceled)

53.	(Cancelled)

54.	(Currently Amended) A method performed by a wireless transmit/receive unit (WTRU), the method comprising:
	receiving first cell suitability criteria for a first cell in one or more system information blocks (SIBs), wherein the first cell suitability criteria comprises a first offset and a threshold, wherein the one or more SIBs indicate that the first cell is not configured for supplementary uplink (SUL) communication;
	receiving second cell suitability criteria for a second cell in the one or more SIBs, wherein the second cell suitability criteria comprises a second offset, a SUL offset, and a SUL threshold, wherein the one or more SIBs indicate that the second cell is configured for SUL communication and indicate a SUL frequency used for SUL communication in the second cell, and wherein the SUL offset and SUL threshold are associated with SUL communication of the second cell; 
	selecting the second cell based on the second cell being configured for SUL communication, the WTRU supporting SUL communication, the SUL offset, and the SUL threshold; and 
	camping on the second cell.

55.	(Canceled) 

56.	(Canceled) 

58.	(Canceled)
Allowable Subject Matter
Claims 43, 46-52, 54, 57 and 59-64 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 04/20/2022 and examiner’s amendment, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAWAR IQBAL/Primary Examiner, Art Unit 2643